EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Daniel Murray on 4/19/2021.

The application has been amended as follows: 

Claims 9-19 and 21-24 have been cancelled.

In claim 5, line 1, “of claim 5” has been replaced with – of claim 3--

The following claims have been added: 

--Claim 25. The weighted training equipment of claim 1, wherein the training device comprises at least one opening that is configured to receive the at least one added weight therethrough as the at least one added weight is added to the cavity.--

--Claim 26. The weighted training equipment of claim 1, wherein the polymer material is made from a first polymer material and a second polymer material, and wherein a mixture of the first polymer material and the second polymer material is cured directly to the sidewall.--

--Claim 27. The weighted training equipment of claim 26, wherein the first polymer material is a polyisocyanate, and the second polymer material is a polyol. --

--Claim 28. The weighted training equipment of claim 1, wherein the added weight fills the entirety of the cavity.--

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARRETT K ATKINSON whose telephone number is (571)272-8117.  The examiner can normally be reached on 0800-1800 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571) 272-4966.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.